AO 450 (SCD 04/2010) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                   for the
                                                        District of South Carolina


                     Tyrone Edward James,
                             Plaintiff
                                v.                                      Civil Action No.            1:19-cv-00152-JMC
Officer Jordan in their official capacity; Officer Piocci in
their official capacity; Officer Naroquin in their official         )
capacity; Officer Rarco in their official capacity; Officer         )
Smalls in their official capacity; Officer Anderson in their        )
official capacity; Officer Hemberger in their official capacity;
                                                                    )
Officer Brown in their official capacity; Officer Smith in their
official capacity; Officer Moultrie in their official capacity;
                                                                    )
Officer Atwood in their official capacity; Officer Castellano
in their official capacity; Officer Austin in their official
capacity; Officer Kennedy in their official capacity,
                            Defendants


                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 ’ the plaintiff (name)          recover from the defendant (name)             the amount of                          dollars ($ ),
which includes prejudgment interest at the rate of   %, plus postjudgment interest at the rate of                   %, along with
costs.

O The plaintiff, Tyrone Edward James, shall take nothing of the defendants, Officer Jordan in their official capacity,
Officer Piocci in their official capacity, Officer Naroquin in their official capacity, Officer Rarco in their official
capacity, Officer Smalls in their official capacity, Officer Anderson in their official capacity, Officer Hemberger in their
official capacity, Officer Brown in their official capacity, Officer Smith in their official capacity, Officer Moultrie in
their official capacity, Officer Atwood in their official capacity, Officer Castellano in their official capacity, Officer
Austin in their official capacity and Officer Kennedy in their official capacity, and this action is dismissed with
prejudice.

This action was (check one):

’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Court, the Honorable J. Michelle Childs, United States District Judge, presiding, accepting the Report
and Recommendation of the Honorable Shiva V. Hodges, United States Magistrate Judge, which recommended
dismissing the complaint for failure to prosecute.

Date: January 24, 2020                                                       ROBIN L. BLUME, CLERK OF COURT


                                                                                                  s/L. Baker
                                                                                        Signature of Clerk or Deputy Clerk
